Case: 20-50926     Document: 00516287006         Page: 1     Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 20, 2022
                                  No. 20-50926
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Omar Paz-Mejia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:20-CR-278-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Oscar Omar Paz-Mejia pled guilty to illegal reentry following removal
   and was sentenced within the advisory guidelines range to 22 months’
   imprisonment followed by three years’ supervised release. The written
   judgment included nine conditions of supervised release labeled “Mandatory


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50926      Document: 00516287006          Page: 2    Date Filed: 04/20/2022




                                    No. 20-50926


   Conditions” and 17 conditions labeled “Standard Conditions.” Paz-Mejia
   timely filed a notice of appeal. Paz-Mejia argues that the district court failed
   to orally pronounce seventeen discretionary conditions of supervised release
   that were included in the written judgment as “standard conditions.” The
   government agrees, with one exception that we discuss below. We therefore
   VACATE in part Paz-Mejia’s sentence and REMAND for the district
   court to amend its written judgment in accordance with this opinion.
                                          I.
          The Fifth Amendment’s Due Process Clause guarantees defendants
   the right to be present at sentencing. A district court’s oral pronouncement
   of the sentence therefore controls over the subsequent written judgment,
   including with respect to conditions of supervised release. United States v.
   Diggles, 957 F.3d 551, 556–57 (5th Cir. 2020) (en banc) (citations omitted),
   cert. denied, 141 S. Ct. 825 (2020). A district court must pronounce any
   supervised release condition that does not fall within the mandatory
   conditions that 18 U.S.C. § 3583(d) provides. Id. at 559. A district court
   satisfies the pronouncement requirement by informing the defendant at
   sentencing what conditions it is imposing. Id. at 560. The court may state the
   conditions or specifically adopt a list of recommended supervised release
   conditions from a court-wide or judge-specific standing order, the
   Presentence Investigation Report (PSR), or some other document. Id. at 560–
   63 & n.5 (citations omitted). But “the mere existence of such a document is
   not enough for pronouncement.” Id. at 561 n.5. “The pronouncement
   requirement is not a meaningless formality.” Id. at 560. The Due Process
   Clause requires the district court to afford the defendant a chance to
   understand and object to release conditions at sentencing. Id. at 560–63 & n.5
          If the district court fails to mention at sentencing a condition of
   supervised release that must be pronounced, its inclusion in the written




                                          2
Case: 20-50926     Document: 00516287006          Page: 3    Date Filed: 04/20/2022




                                   No. 20-50926


   judgment can create a conflict. United States v. Vega, 332 F.3d 849, 852–53
   (5th Cir. 2003) (per curiam) (citation omitted). When a written sentence
   conflicts with an oral sentence, the oral pronouncement controls, and the
   written judgment must be amended to conform with the oral
   pronouncement. Diggles, 957 F.3d at 557–58. That is, when a written
   judgment’s provisions conflict with the sentence as orally pronounced, those
   conditions must be deleted from the judgment. Cf. United States v. Fields, 977
   F.3d 358, 366–67 (5th Cir. 2020).
                                        II.
          At sentencing, the district court did not mention that Paz-Mejia would
   be subject to any “standard” conditions of supervised release—i.e., those not
   required by 18 U.S.C. § 3583(d). Although the Western District of Texas has
   a standing order setting forth the mandatory and standard conditions that
   were included in Paz-Mejia’s written judgment, the district court did not
   reference that standing order or confirm that Paz-Mejia reviewed that order
   with counsel. The district court adopted the PSR, but the PSR did not include
   an appendix, reference the standing order, or set forth any standard
   conditions of supervised release. We therefore review the district court’s
   imposition of these conditions for abuse of discretion. United States v.
   Grogan, 977 F.3d 348, 352 (5th Cir. 2020). Because neither the PSR nor the
   district court at sentencing mentioned the remaining discretionary
   conditions listed in the written judgment—standard conditions 1 through
   16—those conditions conflict with the oral pronouncement. “Taken
   together,   these unpronounced,       unincorporated,    and un-referenced
   conditions found only in [Paz-Mejia’s] written judgment, although critical to
   effectuating the purposes of supervised release, are required to be excised
   according to our existing precedent.” United States v. Jackson, No. 20-50922,
   2022 WL 738668, at *4 (5th Cir. Mar. 11, 2022) (unpublished).




                                         3
Case: 20-50926      Document: 00516287006           Page: 4    Date Filed: 04/20/2022




                                     No. 20-50926


          The district court did announce, however, the standard condition that
   Paz-Mejia “not come back to this country illegally.” Because Paz-Mejia had
   an opportunity to object to this special condition, we review it for plain error.
   Grogan, 977 F.3d at 352. The final condition imposed in the written judgment
   refers to the same district-wide order addressed in United States v. Martinez,
   15 F.4th 1179, 1180-81 (5th Cir. 2021). The district court referred to that
   condition twice at sentencing. First, the district court warned Paz-Mejia and
   the other defendants present for sentencing that it would impose the
   condition that any removed defendant “not come back to this country
   illegally.” Second, the district court told Paz-Mejia that it was imposing a
   “condition that [he] not come back to this country illegally.” These
   statements, together, provide sufficient notice under our caselaw, as they
   mirror the condition in the written judgment that Paz-Mejia “not illegally
   reenter the United States.” Cf. Grogan, 977 F.3d at 353 (holding that a
   “shorthand reference” to a standing order or other written document can be
   “adoption all the same”). We therefore hold that Paz-Mejia has not shown
   any plain error in this condition’s inclusion in the written judgment.
          In sum, standard conditions 1 through 16 conflict with the oral
   pronouncement and should be excised from the written judgment. For the
   foregoing reasons, we VACATE in part Paz-Mejia’s sentence and
   REMAND for the district court to amend its written judgment in
   accordance herewith.




                                          4